DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 8-11, 15, & 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solal et al. (US Patent 7939987)
As per claim 1:
Solal discloses in Fig. 4:
An acoustic wave device (title) comprising: 
a piezoelectric substrate (16); 
and an interdigital transducer (IDT) electrode (transducer 12) provided on the piezoelectric substrate; 
wherein the IDT electrode includes: 
a first busbar and a second busbar that face each other (labeled 42 in related Fig. 3); 
a plurality of first electrode fingers and a plurality of second electrode fingers (electrodes 28), the first electrode fingers being connected at one end to the first busbar, the second electrode fingers being connected at one end to the second busbar and interdigitated with the first electrode fingers (as seen in Fig. 3, wherein Fig. 4 is a modification of Fig. 3 according to the invention, col. 5 lines 9-51); 
and an overlap region where, when a direction of acoustic wave propagation is defined as a first direction and a direction orthogonal or substantially orthogonal to the direction of acoustic wave propagation is defined as a second direction, the first electrode fingers and the second electrode fingers overlap each other in the first direction (as per interdigitated electrodes in a SAW resonator, as disclosed in related Fig. 3); 
the overlap region includes a central region located in a substantially central portion of the overlap region with respect to the second direction, the central region including a low acoustic velocity portion with an acoustic velocity less than an acoustic velocity in another portion of the central region (reflective obstacles 22 may define a central region wherein outermost reflective obstacles in the overlap region provide a boundary for the central region, wherein the addition of reflective obstacles creates lower velocity regions by the addition of material (tungsten, col. 5 lines 57-64), using a similar structure to the present application); 
the low acoustic velocity portion is provided at a position including a center of the central region with respect to the second direction (Fig. 4 and related Fig. 14 disclose a reflective obstacle 22 in the center of the aperture); 
the overlap region includes: 
a first low acoustic velocity region located on a first-busbar side from the central region, the first low acoustic velocity region being a region with an acoustic velocity less than the acoustic velocity in the another portion of the central region; 
and a second low acoustic velocity region located on a second-busbar side from the central region, the second low acoustic velocity region being a region with an acoustic velocity less than the acoustic velocity in the another portion of the central region (the overlap region includes a plurality of obstacles 22, creating low acoustic velocity regions, wherein the regions of the obstacles of the overlap region outside of the center obstacle on an electrode finger create respective first and second low acoustic velocity regions); 
the IDT electrode includes: 
a first high acoustic velocity region with an acoustic velocity greater than an acoustic velocity in the central region; 
and a second high acoustic velocity region with an acoustic velocity greater than the acoustic velocity in the central region; 
the first high acoustic velocity region is located outside the first low acoustic velocity region with respect to the second direction; 
and the second high acoustic velocity region is located outside the second low acoustic velocity region with respect to the second direction (the electrode comprise a plurality obstacles (5 in related Fig. 14, and appearing to be 5 in Fig. 4) such that high and low acoustic velocity regions alternate, and that first and second high acoustic velocity regions occur outside of the first and second low acoustic velocity regions, and further first and second high acoustic velocity regions occur in the region of the gaps between the first electrode fingers and the second busbars, and the second electrode fingers and the first busbars, wherein a lack of one of the electrode fingers causes a higher velocity region).

As per claim 4:
	Solal discloses in Fig. 4:
the low acoustic velocity portion is defined by providing a first mass addition film (obstacles 22) on at least one of each first electrode finger and each second electrode finger.
	
As per claim 7:
	Solal discloses in Fig. 4:
a plurality of the first mass addition films (obstacles 22) are provided, the first mass addition films being provided on at least one electrode finger, the at least one electrode finger being at least one electrode finger among the first electrode fingers and the second electrode fingers.

As per claim 8:
	Solal discloses in Fig. 4:
the first mass addition films are provided in line symmetry about an axis (square grid pattern 34, centered on direction 26), the axis being located at the center of the central region with respect to the second direction and extending in the first direction.

As per claim 9:
	Solal discloses in Fig. 4:
a plurality of the first mass addition films are provided, the first mass addition films being provided in point symmetry about a center of the central region with respect to the first direction and the second direction (square grid pattern 34, centered on directions 26 and direction 24, such that each line of the grid pattern is point symmetric about the center of the electrode finger, further seen in related Fig. 14).

As per claim 10:
	Solal discloses in Fig. 4:
a plurality of the first mass addition films are provided, the first mass addition films being provided at a position including the center of the central region with respect to the second direction, the first mass addition films being aligned in the first direction (square grid pattern 34, centered on directions 26 and direction 24).

As per claim 11:
	Solal discloses in Fig. 4:
wherein on the piezoelectric substrate, a reflector (reflectors 18 & 20) including a plurality of electrode fingers is located at least on one side of the IDT electrode with respect to the first direction; 
and a third mass addition film (obstacles 22 are provided on the reflector fingers) is provided on each of the electrode fingers of the reflector.

As per claim 15:
	Solal discloses in Fig. 4:
the first low acoustic velocity region and the second low acoustic velocity region are each defined by providing a second mass addition film on at least one of each first electrode finger and each second electrode finger; and the second mass addition film is provided in a first edge region located on the first-busbar side from the central region, and a second edge region located on the second-busbar side from the central region (the central region is interpreted to be the low acoustic velocity portion under the central obstacle 22, and the adjacent spaces before the adjacent obstacles, which are interpreted to comprise the edge regions, such that the first and second low velocity regions are interpreted to be in the edge regions).

As per claim 17:
	Solal discloses in Fig. 4:
the first mass addition film has a rectangular, substantially rectangular, elliptical, or substantially elliptical shape in plan view.

As per claim 18:
	Solal discloses in Fig. 5:
	An acoustic wave device (title) comprising: 
a piezoelectric substrate (16); 
and an interdigital transducer (IDT) electrode (transducer 12) provided on the piezoelectric substrate; 
wherein the IDT electrode includes: 
a first busbar and a second busbar that face each other (labeled 42 in related Fig. 3); 
a plurality of first electrode fingers and a plurality of second electrode fingers (electrodes 28), the first electrode fingers being connected at one end to the first busbar, the second electrode fingers being connected at one end to the second busbar and interdigitated with the first electrode fingers (as seen in Fig. 3, wherein Fig. 5 is a modification of Fig. 3 according to the invention, col. 5 lines 9-51); 
and an overlap region where, when a direction of acoustic wave propagation is defined as a first direction and a direction orthogonal or substantially orthogonal to the direction of acoustic wave propagation is defined as a second direction, the first electrode fingers and the second electrode fingers overlap each other in the first direction (as per interdigitated electrodes in a SAW resonator, as disclosed in related Fig. 3); 
the overlap region includes a central region located in a substantially central portion of the overlap region with respect to the second direction, the central region including a low acoustic velocity portion with an acoustic velocity less than an acoustic velocity in another portion of the central region (reflective obstacles 22 may define a central region wherein outermost reflective obstacles in the overlap region provide a boundary for the central region, wherein the addition of reflective obstacles creates lower velocity regions by the addition of material (tungsten, col. 5 lines 57-64), using a similar structure to the present application); 
the low acoustic velocity portion of at least one of the first electrode fingers is offset in the second direction from the low acoustic velocity portion of one of the second electrode fingers that is adjacent to the at least one of the first electrode fingers in the first direction (reflective obstacles are offset in Fig. 5);
the overlap region includes: 
a first low acoustic velocity region located on a first-busbar side from the central region, the first low acoustic velocity region being a region with an acoustic velocity less than the acoustic velocity in the another portion of the central region; 
and a second low acoustic velocity region located on a second-busbar side from the central region, the second low acoustic velocity region being a region with an acoustic velocity less than the acoustic velocity in the another portion of the central region (the overlap region includes a plurality of obstacles 22, creating low acoustic velocity regions, wherein the regions of the obstacles of the overlap region just outside of the center obstacle on an electrode finger creates respective first and second low acoustic velocity regions); 
the IDT electrode includes: 
a first high acoustic velocity region with an acoustic velocity greater than an acoustic velocity in the central region; 
and a second high acoustic velocity region with an acoustic velocity greater than the acoustic velocity in the central region; 
the first high acoustic velocity region is located outside the first low acoustic velocity region with respect to the second direction; 
and the second high acoustic velocity region is located outside the second low acoustic velocity region with respect to the second direction (the electrode comprise a plurality obstacles (5 in related Fig. 14, and appearing to be 5 in Fig. 5) such that high and low acoustic velocity regions alternate, and that first and second high acoustic velocity regions occur outside of the first and second low acoustic velocity regions).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solal et al. (US Patent 7939987) in view of Nakazawa et al. (US PGPub 20170264262), as cited by applicant.
As per claim 2:
Solal does not disclose:
the acoustic velocity in each of the first low acoustic velocity region and the second low acoustic velocity region is less than the acoustic velocity in the low acoustic velocity portion of the central region.
	Nakazawa et al. discloses:
An increase in mass of weighting elements in edge low acoustic velocity regions, reducing the velocity of the regions to increase acoustic wave amplitude uniformity ([0038-0039]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to increase the mass of obstacles 22 of Solal in edge portions of the electrode fingers to provide the benefit of increasing increase acoustic wave amplitude uniformity and reducing spurious signals, as taught by Nakazawa et al. ([0038-0039]). As a consequence of the combination, the acoustic velocity in each of the first low acoustic velocity region and the second low acoustic velocity region is less than the acoustic velocity in the low acoustic velocity portion of the central region.

As per claim 3:
	Solal et al. does not disclose:
the low acoustic velocity portion has a dimension in the second direction less than a dimension in the second direction of each of the first low acoustic velocity region and the second low acoustic velocity region.
	Nakazawa et al. discloses in Fig. 11:
The low acoustic velocity portion has a dimension in the second direction less than a dimension in the second direction of each of the first low acoustic velocity region and the second low acoustic velocity region ([0059]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust the size of the obstacles 22 of Solal et al. to design the low acoustic velocity portion to have a dimension in the second direction less than a dimension in the second direction of each of the first low acoustic velocity region and the second low acoustic velocity region as a design parameter that provides the benefit of reducing spurious responses, as taught by Nakazawa et al. ([0059])

As per claim 5:
	Solal discloses in Fig. 4:
	the first low acoustic velocity region and the second low acoustic velocity region are each defined by providing a second mass addition film (obstacles 22) on at least one of each first electrode finger and each second electrode finger
	Solal et al. does not disclose:
	the first mass addition film has a dimension in the second direction less than a dimension in the second direction of the second mass addition film.
Nakazawa et al. discloses in Fig. 11:
A low acoustic velocity portion of an edge region may have a dimension in the second direction less than a dimension in the second direction of each of a first, central low acoustic velocity region ([0059]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to design the obstacles 22 of the low acoustic velocity portion of Solal et al. to have a dimension in the second direction less than a dimension in the second direction of each of the obstacles 22 of the first low acoustic velocity region and the second low acoustic velocity region of Solal et al. as a design parameter that provides the benefit of reducing spurious responses, as taught by Nakazawa et al. ([0059])
As a consequence of the combination, the first low acoustic velocity region and the second low acoustic velocity region are each defined by providing a second mass addition film on at least one of each first electrode finger and each second electrode finger; and the first mass addition film has a dimension in the second direction less than a dimension in the second direction of the second mass addition film.

As per claim 16:
Solal et al. does not disclose:
the overlap region has an overlap width of about 15 times a wave length defined by the electrode finger pitch of the IDT electrode.
	Nakazawa et al. discloses in Figs. 1 & 6: 
the length and number of the first and second regions is a design parameter for determining the mode and frequency of the standing wave ([0065-0067]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust the overlap width to be about 15 times a wavelength defined by the electrode finger pitch of the IDT electrode, as the aperture length (overlap width) is a design parameter determined by the number and lengths of each of the first and second regions that provides the benefit of adjusting the order and symmetry of the standing wave, as taught by Nakazawa et al. ([0065-0067])

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solal et al. (US Patent 7939987) in view of Ruile et al. (US PGPub 20130051588), a references of record.
As per claim 6:
Solal et al. discloses in Figs. 1 & 6:
the first low acoustic velocity region and the second low 30acoustic velocity region are each defined by providing a second mass addition film (obstacles 22) on at least one of each first electrode finger and each second electrode finger.
	Solal et al. does not disclose:
the first mass addition film has a dimension in the first direction less than a dimension in the first direction of the second mass addition film.
	Ruile et al. discloses in Fig. 15d:
Modifying mass addition films on electrode fingers of electrodes by increasing and decreasing dimensions in the first direction (width) ([0195]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to alter the design the first and second mass addition films (obstacles 22) of Solal et al. such that the first mass addition film has a dimension in the first direction less than a dimension in the first direction of the second mass addition film, as an art-recognized alternative method of adjusting the amount of the mass addition film on an electrode as taught by Ruile et al. ([0195]) that further provides the benefit of increasing mass without increasing height, as is well understood in the art.

Claim(s) 12 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solal et al. (US Patent 7939987) in view of Taniguchi et al. (US PGPub 20160065176), a reference of record.
As per claim 12:
Solal et al. does not disclose:
the IDT electrode includes a multilayer metal film including a NiCr layer, a Pt layer, a Ti layer, an AlCu layer, and a Ti layer stacked in order on the piezoelectric substrate.
	Taniguchi et al. discloses in Fig. 3B:
An IDT electrode comprising a multilayer metal film including a NiCr layer, a Pt layer, a Ti layer, an AlCu layer, and a Ti layer stacked in order on a piezoelectric substrate.
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the electrode material of Taniguchi et al. as an art-recognized alternative/equivalent laminate material that provides the same function.

As per claim 14:
Solal et al. discloses:
The mass addition films (obstacles 22) may be made of the same material as the electrode (aluminum, col. 5 line 57- col. 6 line 8).
Solal et al. does not disclose:
the first mass addition film includes a multilayer metal film including a Ti layer, a Pt layer, and a Ti layer stacked in order on the at least one of each first electrode finger and each second electrode finger.
	Taniguchi et al. discloses in Fig. 3B:
An IDT electrode comprising a multilayer metal film including a NiCr layer, a Pt layer, a Ti layer, an AlCu layer, and a Ti layer stacked in order on a piezoelectric substrate.
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the electrode material of Taniguchi et al. as an art-recognized alternative/equivalent laminate material that provides the same function.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of claim 13 in combination with claim 1 was not found in the prior art, nor was it considered to be obvious over the prior art.

Response to Arguments
Applicant’s arguments, see remarks, filed 09/12/2022, with respect to the rejection(s) of claim(s) 1-12 & 14-17 under Nakazawa have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Solal et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843